Case 2:20-cv-06979-FMO-AS Document 174 Filed 06/15/21 Page 1 of 2 Page ID #:3049



 1    Michael S. Elkin (pro hac vice)                Jennifer A. Golinveaux (SBN: 203056)
      melkin@winston.com                             jgolinveaux@winston.com
 2    WINSTON & STRAWN LLP                           Thomas J. Kearney (SBN: 267087)
      200 Park Avenue                                tkearney@winston.com
 3    New York, NY 10166                             WINSTON & STRAWN LLP
      Telephone: (212) 294-6700                      101 California Street, 35th Floor
 4    Facsimile: (212) 294-4700                      San Francisco, CA 94111
                                                     Telephone: (415) 591-1000
 5    Erin R. Ranahan (SBN: 235286)                  Facsimile: (415) 591-1400
      eranahan@winston.com
 6    WINSTON & STRAWN LLP
      333 S. Grand Avenue
 7    Los Angeles, CA 90071-1543
      Telephone: (213) 615-1700
 8    Facsimile: (213) 615-1750
 9    Attorneys for Defendant
      CLOUDFLARE, INC.
10
11
                           UNITED STATES DISTRICT COURT
12
                         CENTRAL DISTRICT OF CALIFORNIA
13
14    DENIECE WAIDHOFER, an                           Case No. 2:20-cv-06979-FMO-AS
15    individual; MARGARET MCGEHEE,                   Assigned to: Judge Fernando M. Olguin
      an individual; and RYUU LAVITZ,
16    LLC, a Massachusetts limited liability          DEFENDANT CLOUDFLARE INC.’S
17    company,                                        NOTICE OF LODGING OF IN
                                                      CAMERA SUBMISSION
18                Plaintiffs,
19          vs.
20    CLOUDFLARE, INC., a Delaware
      corporation; MULTI MEDIA LLC, a
21
      California limited liability company;
22    and JOHN DOES 1-21,
23                Defendants.
24
25
26
27
28
                                                       1
                                NOTICE OF LODGING OF IN CAMERA BRIEF RE: SEALING
                                        CASE NO. 2:20-CV-06979-FMO-AS
Case 2:20-cv-06979-FMO-AS Document 174 Filed 06/15/21 Page 2 of 2 Page ID #:3050



 1   TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE that pursuant to the Court’s order, Dkt. No. 172,
 3   Defendant Cloudflare, Inc. (“Cloudflare”) has lodged with the Court for in camera
 4   review the following document:
 5         - Defendant Cloudflare Inc.’s In Camera Brief Concerning Sealing of
 6            Plaintiffs’ Motion for Sanctions.
 7
 8   DATED: June 15, 2021                     WINSTON & STRAWN LLP
 9                                            By: /s/ Jennifer A. Golinveaux
10                                                Jennifer A. Golinveaux
                                                  Thomas J. Kearney
11                                                WINSTON & STRAWN LLP
                                                  101 California Street, 35th Floor
12                                                San Francisco, CA 94111-5840
                                                  (415) 591-1000 (telephone)
13                                                jgolinveaux@winston.com
                                                  tkearney@winston.com
14                                                  Michael S. Elkin
15                                                  WINSTON & STRAWN LLP
                                                    200 Park Avenue
16                                                  New York, NY 10166
                                                    (212) 294-6700 (telephone)
17                                                  melkin@winston.com

18                                                  Erin R. Ranahan
                                                    WINSTON & STRAWN LLP
19                                                  333 S. Grand Avenue
                                                    Los Angeles, CA 90071
20                                                  (213) 615-1700 (telephone)
                                                    eranahan@winston.com
21                                                  Attorneys for Defendant
22                                                  CLOUDFLARE, INC

23
24
25
26
27
28
                                                   2
                            NOTICE OF LODGING OF IN CAMERA BRIEF RE: SEALING
                                    CASE NO. 2:20-CV-06979-FMO-AS
